COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Eil Sasson on behalf of 78 Acres, LP and Inwood Partners, LP v.
                         Schatte, Andrew, et al.

Appellate case number:   01-14-00633-CV

Trial court case number: 2010-08868

Trial court:             189th District Court of Harris County

       On August 28, 2014, appellees filed a joint motion for reconsideration of this Court’s
order of August 26, 2014. The motion is DENIED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually


Date: September 18, 2014